
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1681
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Blunt (for
			 himself, Mr. Bachus,
			 Mrs. Emerson,
			 Mr. Graves of Missouri,
			 Mr. Akin, and
			 Mr. Luetkemeyer) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Supporting effective enforcement of United
		  States trade laws, including antidumping and countervailing duty orders and
		  particularly with regard to transshipment, in order to protect United States
		  revenue and consumers and remedy harm to impacted United States companies and
		  industries and American workers.
	
	
		Whereas United States companies and industries, and
			 American workers, are the most competitive and productive in the world;
		Whereas unfairly traded imports can injure United States
			 companies and industries by reducing their ability to innovate, compete, and
			 invest in their operations and can injure American workers by suppressing wages
			 and contributing to unemployment and underemployment;
		Whereas unfairly traded imports can cost American
			 manufacturing jobs and may undermine public support for economically beneficial
			 trade policies;
		Whereas the Department of Commerce and the United States
			 International Trade Commission can investigate unfairly traded imports and
			 impose special duties, called antidumping and countervailing duties, to remedy
			 harm to United States companies and industries injured by unfairly traded
			 imports;
		Whereas U.S. Customs and Border Protection collects such
			 special duties and enforces our trade laws, including antidumping and
			 countervailing duty orders;
		Whereas in recent years some foreign exporters and United
			 States importers have used numerous fraudulent schemes to deliberately evade
			 lawfully owed special duties imposed on unfairly traded imports;
		Whereas such schemes include the use of falsified shipping
			 documents, misidentification of merchandise when it is imported into the United
			 States, and shipment of merchandise through third countries that are then
			 wrongly identified as the origin of the goods, a process commonly known as
			 transshipment;
		Whereas evasion of lawfully owed duties on imported goods
			 is illegal;
		Whereas the United States Government Accountability Office
			 has found that U.S. Customs and Border Protection has been unable to collect
			 hundreds of millions of dollars of special duties and the noncollection of
			 those duties means that the United States Government has not fully remedied the
			 unfair trade practices and has lost out on a substantial amount of
			 revenue;
		Whereas illegal evasion of lawfully owed duties prevents
			 United States companies and industries and American workers from fully
			 recovering from injury caused by unfairly traded imports;
		Whereas illegal use of false shipping documents, false
			 claims about the country of origin, and false declarations at the time of
			 importation can raise important safety issues with imported consumer
			 products;
		Whereas pursuant to section 592 of the Tariff Act of 1930
			 (19 U.S.C. 1592), U.S. Customs and Border Protection has the authority, power,
			 and responsibility to investigate and penalize violations of United States
			 customs and trade laws, including the requirement that importers accurately
			 identify goods that are subject to special duties imposed by the Department of
			 Commerce;
		Whereas pursuant to section 781 of the Tariff Act of 1930
			 (19 U.S.C. 1677j), the Department of Commerce has the authority, power, and
			 responsibility to investigate circumvention of its antidumping or
			 countervailing duty orders, and to order the imposition of special duties on
			 products from any country that circumvents such orders;
		Whereas the Department of Commerce has the inherent
			 authority to act to safeguard the integrity of its administrative processes,
			 including the administration and enforcement of antidumping and countervailing
			 duty orders; and
		Whereas it is only through aggressive and effective
			 enforcement of United States trade laws that such illegal activity can be
			 stopped: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 critical roles played by the Department of Commerce and U.S. Customs and Border
			 Protection in administering and enforcing United States trade laws, including
			 antidumping and countervailing duty orders;
			(2)supports the
			 aggressive and effective enforcement of United States trade laws, including
			 antidumping and countervailing duty orders and particularly with regard to the
			 process commonly known as transshipment, in order to protect United States
			 revenue and consumers and remedy harm to impacted United States companies and
			 industries and American workers; and
			(3)encourages
			 international trading partners of the United States to take prompt action to
			 ensure that foreign companies exporting to the United States respect and abide
			 by all requirements of United States trade laws, including antidumping and
			 countervailing duty orders.
			
